I     .




                                                   The Attorney General of Texas
    JIM MAl-rOX                                                        Oc:tojer   26,   1984
    Attorney General


    Supreme      Court Building
                                                 Ronorable  Mike Driscoll                           Opinion    No.   JM-221
    P. 0. Box 12546                              Harris County Attorney
    Austin.    TX. 76711. 2546                   1001 Preston,   Suite 634                          Re:   Whether section            11.431   of
    5121475-2501                                 Houston,  Texas     77002                          the Tax Code permits            refunds   of
    Telex    9101674.1367
                                                                                                    taxes   for homestead           exemptions
    TRlecoPier       5121475.0266
                                                                                                    not filed   in time

    714 Jackson.    Suite 700                    Dear Mr. Drlscoll:
    Dallas.   TX. 75202.4506
    2141742.0944
                                                      You ask the     following    question:

    4824   Alberta     Ave.,   Suite       160              May the       Harris     County        tax   assessor-collector
    El Paso. TX.       799052793                            accept    an   application       for     a residence      bonestead
    91515333464
                                                            for the yei~r 1981 which is submitted                   to the tax
                                                            assessor-collector         prior     to February      1, 1983,     or
    1001 T.X.8.    suite 700                                within    one year       after     the     1981 taxes      on said
    liouston.   TX. 77002.311          t                    residence      were paid,       whichever      is   earlier.      and
    713l223.5666                                            refund to the applicant           the difference       between the
                                                            amount pa:Ld and the amount that would have been
                                                            due if     the homestead         application      had been sub-
    SC8 Broadway.        Suite 312
    Lubbock.     TX.    79401.3473
                                                            mitted prfor       to May 1. 19812
    6C61747.5238
                                                        Section    11.43 ‘,:I the Tax Code requires       Initial  applications     for
                                                 residence      homestead    exemptions  to be filed        prior  to May 1.        The
    4309 N. Tenth. SUM         B
                                                 section     also   permits   a 60-day  extension.       In 1981,   the legislature
    kA116n.      TX. 76501.1665
    5121682.4547                                 amended the Tax Code, by adding section         11.431,    which provides:

                                                                 (a)    T1.e chief   appraiser       shall    accept     and
    2@.l Main Plaza. Suite 400
                                                             approve     or deny an application         for  a residence
    San Antonio.   TX. 162052797
    5121225.4191
                                                             homestead exemption     after     the deadline     for filing
                                                             it has paszsed if it is filed          not later      than one
                                                             year after     the date   the taxes       on the homestead
    An Ewal        OpportunityI                              were     paic, or became      delinquent,      whichever      is
    Aftirmative      Action     Erptoyc-                     earlier.

                                                                  (b)  If’ a late     application      is approved     after
                                                             approval    elf the appraisal     records    by the appraisal
                                                             review boz.rd, the chief       appraiser     shall notify    the
                                                             collector     for each unit In which the residence            is
                                                             located.       The collector       shall    deduct  from the
                                                             person’s    ls,x bill  the amount of tax imposed on the
                                                             exempted ilmount if the tax has not been paid.                If




                                                                                     D. 992
Eonarable     Mike Driscoll        - Pa(:e! 2         (JM-221)




               the tax has been paid.  the collector shall refund
               the amount of tax imposed on the exempted amount.

 The effective       date of sectian     11.431 was January 1, 1982.        Acts 1981,
,67th Leg.,      1st C.S.,    ch. 13, 5168. at 182.          You wish to know whether
 section      11.431    permits     late  applications       for  residence  homestead
 exemptions      beginning    with the 1981 tax year or the 1982 tax year.
 Since     you raise     no constlt,utlonal       issue,    we raise    nz  here.     We
  conclude    that section      11.431 permits      the filing   of late applications
 beginning     vith the 1982 tax year.

         The   guiding      principl~r        of    statutory      interpretation        is    the
 ascertains&t       of-legislative!         intent.      State v. Shoppers        World,    Inc.,
 380 S.W.2d 107 (Tex.            1972);     State v. Jackson,         376 S.W.2d 341 (Tex.
 1964).      We conclude       for    two different        reasons     that   the legislature
 clearly     intended      for     sectilan      11.431    of   the    Tax Code     to become
 effective    beginning      with the 1982 tax year.

        First,     the legislature         clearly    could not have intended           for only
 one section       of the Tax Code’s administration              of exemptions        provisions
 to take effect         and reach tares implied           in a year earlier        than that in
 which the remaining            sections     take effect.       Subsection     (a) of section
 11.431 requires          the chief      appraiser    to accept     and approve or deny an
 application       for a residence         homestead exemption         If it is filed      within
 a specified       time.     Subsection       (b) provides    that,     if a late application
 is approved        after    approval     of the appraisal       records     by the appraisal
 review board,         the chief      apI,raiser    must notify      the collector      for each
 affected      taxing     unit.     The collector       Is then required        to recalculate
 the taxpayer’s         tax liability       If the tax has not yet been paid;              if the
 tax has been paid,            the coll.ector      is required     to refund     the amount of
 tax on the exempted amount.

       It would make no sense for us to conclude                           that section        11.431
 would    reach      the    1981     tar: year,       because       tax    appraisal      districts
 administered       by chrappr;r!;sers             came into being          on January       1, 1982
 with the beginning           of the .-- 1982 tax year.           Acts 1979, 66th Leg.,            ch.
 841.   53, at 2313.            Chief     appraisers       never    had authority        to accept
 exemption     applications        for     the 1981 tax year.             Applications       in 1980
 and 1981 were           submitted        to   the    tax     assessor-collectors           for    the
 respective       taxing    units     offering      them.      Appraisal      review boards        did
 no;   review      and approve         sapraissl       records      for    the    1981 tax year;
 appraisal     review boards were created               beginning     with the 1982 tax year.
 Such records        were reviewed          in 1981 by local           boards    of equalization
 who, unlike the appraisal             re’view boards created           after   January 1, 1982,
 did not possess          the authority         to review        and approve        or reject       the
 granzg      of exemptions         by ,:he local        tax assessor-collectors.              Compare
 repealed     V.T.C.S.      art.    72(16 (and cases           decided     thereunder)       and Tax
 Code 1541.01,         41;02.      The legislature           could    not have intended           that
 appraisal      review boards        rer::lew and approve appraisal              records     in 1982
 of 1981 tax rolls          which ha*rc: already         been approved by local           boards of
 equalization.         Rather,     the 1,egislature         intended     for section      11.431 to



                                                 P.     993
Ilonorable   Mike Driscoll        - Page 3       (m-221)




 reach only    tax years      beginning     with   1982,   Just as it       intended    the
 reaalnder    of     the administration         of  exemptions      provisions,      A.
 subchapter   C of chapter      11 c~f the code,     to reach only those tax years
 beginning  with 1982.       By  the  ve:ry  terms  which    the legislature      employed
.in section      11.431.  it    is   clear    that   the legislature        intended    the
 prevision   to become effecti,ve         and reach     those   taxes    imposed in the
 sase year in which the rest: of the new code became effective.                      I.e.,
  1982.

       Second, we must ‘construe       s’:atutes     in a manner which is not forced
or strained,       but is    supporl:ei:    by the words        of the statute.        See
Rai,lroad   Commissj.on of Tex,ls ‘1. Miller,             434 S.W.2d 670,     672 (TK
19t8).     We shculd,     if    posXle,         give    effect    to every   part   of   a
statute,    Cerst v. Oak Cliff        Sa’rings and Loan Association,         432 S.W.2d
702 (Tex.      1968).  and avoid Tz.pting          a construction     that will   render
any part inoperative      or superfluous.          Spence v. Fenchler,     lE0 S.W. 597
 (Tc.x. 1915).

        In our opinion,          concluding      that section        11.431 of the Tax Code
permits      the filing      of late      applications        for the 1981 tax year would
eff’ectively      render the section           superfluous.         We believe       the legisla-
ture     could     only   have intended           for    the section       11.431      application
extension      to apply to the 1581 tax year if there was applicable                          during
that year some filing              deadline    which section        11.431     could validly       or
effectively       extend.      There was in 1980 and 1981, however,                  no statutory
deadline.        And because we co,nclude             that the “administrative”            deadline
discussed       in Attorney       General Opinion MU-259 (1980) would snot permit
the filing       of an application          for the 1981 tax year as late as January
of 1982, we conclude              that there was no non-statutory                 deadline     which
could have been extended               past the January           1, 1982 effecti.ve        date of
section      11.431.     Sfnce therr? ws.8 no deadline,              statutory     or otherwise,
for claiming         homestead      exemptions       for the 1981 tax year which could
have been extended          into     198.1, section       11.431 cannot apply to that tax
year.        To conclude        otherwi:,e      is     to conclude       that    section      11.431
expanded a deadline           when, in 1981, there~ was no legal                  principle      upon
wh;ch it could validly             operate    to produce       this effect.

         In 1978. the voters        of Texas added subsections             (c)   and (d) to
 article     VIII,   section   l-b of: the Texas Constitution.               Subsection   (c)
 created     a self-executing       asl valorem     tax exemption       of $5,000      of the
 market value       of residence      homesteads      from elementary         and secondary
 public    school   taxes.    It al!lo permitted        the legislature      by general   law
 to exempt from elementary          aud secondary      public    school   taxes $10,000 of
 the market value of residerze             homesteads      of persons    who are disabled
 as defined      by article   VIII.    section   l-b(b)     of the constitution       and who
 are 65 years of age or olde!r.

        In 1979.       during   the same session         in which      the Tax Code was
 passed,    Acts 1979. 66th Leg.,            ch. 841, .at 2217 [hereinafter         Senate
 Bi:Ll    No.    6211,     the   legjslature     passed     implementing     legislation
 creating     the disabled     and the elderly      residence    homestead exemptions.
Honorable     Mike Driscoll       -   Page 4       (JM-221)




Acts 1979, 66th Leg.,           ch. 302, art.         7, II,    at 690 [hereinafter            House
Bill    No. 10601.      Both bills        contemplated       annusl      filing     requirements;
however,      Senate    Bill     No.    li2l’s     effective       date      provision      section
provided      that    subchapter       C of      chapter      11 of        the Tax Code,           the
subchapter      setting    forth    the administration           of exemptions         provisions,
was not to become effective                until    January      1, 1982. even though              the
portions      of    Senate     Bill     No.     621    creating       the      exemption      became
effective      on January       1, -.--w
                                     1990.      See Senate        Bill     No. 621, supra.          at
231.3-2315.      In 1981, the legislature              amended subchapter            C of chapter            I
11 by providing          essentially        for    a one-time-only            application;       this
amendment became effective             ou January 1, 1982.             Acts 1981, 67th Leg.,
1st C.S.,      ch. 13, 9540,        168,, at 131, 182.            During the same session,
section     11.431 was also added to subchapter                 C. -Id. 142, at 132.

       The thrust         of the foregoing          is that     the original       implementing
legislatfon,         coupled    with the Tax Code, created             three periods         during
which     different        requirements       for   filing    applications       for    residence
homestead exemptions            existed.      In 1979, House Bill No. 1060 controlled
and required         that application,s        be flied     yearly.     House Bill       No. 1060
was repealed         effective      January     1, 1980, however,       and was replaced          by
the Tax Code.              The code      Implemented       the constitutional           exemption
beginning       on January        1, 19M.        but it contained         filing     application
requirements         which became effective              on January      1, 1982.        As noted
above,     these requirements          wel’e amended in 1981.         Acts 1981. 67th Leg.,
1st C.S..        ch.    13. 540, at 1.31.          In 1980 and 1981. therefore.               there
were     no     specific       statutorr       provisions      requiring       the    filing      of
applications         for exemptions,        nor were there any .provisions            imposing      a
deadline      for filing.

       It would make sense        tc. conclude      that the legislature       intended
that section       11.431 permits     late   application    for residence     homestead
exemptions      for   the 1981 ta:c year only           if an applicant     could   have
applied     for such exemption      M late       as January    1. 1982.     If such an
application       was possible,      then     it   would   arguably    make sense      to
conclude     that the legislature       ~intended for the deadline        extension    to
also apply to the 1981 tax year.             We conclude,     however,  that such was
not the case;       whatever  the C,eadline was for application          for the 1981
tax year,     January 1, 1982 war; too late.

        It has heen suggested        that Attorney     General Opinion Mu-259 (1980)
effectively       created    an “admlu%strative”     filing     deadline.   This opinion
addressed      the effect       of a taxpayer’s     failure      to timely  apply    for a
residence     homestead exemption         during 1980 and 1981. when there were no                       s   -
statutory     filing     requirement:%;;, it concluded      that a taxpayer may become
estopped     to claim the exemption            if his delay       makes its  recognition
“administratively         impractlcab3.e.”

      Attorney   General   Opinion   MW-259 relied     inter  alla  on Gragg v.
Cayuga Independent    School District,     539 S.W.?d 861 (Tex. 19761, appeal
dlsm’d,   429 U.S. 973 (1976);     Moore v. White,   569 S.W.2d 533 (Tex. Civ.
APP. - Corpus Christi     1978, rGmref’d.1;              and Jay v. Devers,  563
    .

I




        Honorable       Mike Dtiscoll        - Page 5        (JM-221)




         S.W.Zd 880 (Tex.             Civ.    App. ‘- Eastland          1978, no writ).            These cases
         concerned        applicants       for special         ad valorem       valuation       of land under
         the “agricultural            use” prov::sions         of article      VIII,     section     l-d of the
         Texas Constitution.               Articlsr     VIII,     section    l-d is self-executing                and
         contains        no language          regal,d,ing     its    administration          or establishing
        .deadlines        for filing       affidavits       therefor.       In each of the three cases
         cited     above, however,          the cc’urts determined,           by considering         the entire
          enactment,        that applicationr,         deemed “untimely”         were not intended            to be
          allowed.        In Moore v. White,, =ra                at 536, the court declared               that an
          application         for    special      vcl,uatG         under    article     ‘VIII,     section        l-d
          filed     in December was not timely                  and should       not be accepted           by the
          taxing      jurisdiction,         becaurie     the applicant         “waited      until     after       the
          [taxing      jurisdiction’s]          plans of taxation          were put into effect             before
          filing      her claim        for     exemption.”          In Gragg v.          Cayuga Independent
          Sch,>ol District,         supra at E’rO, the supreme court held that a taxpayer
         G       not entitled        to special      valuation       under article        VIII,   section       l-d,
          because       the applicant          “sat    by and permitted            the assessments           to be
          madma, the tax . . . to be prepared,                        and this      suit    for   taxes      to be
          fil.ad    against     him before        challenging        the refusal      by the tax assessor
          to give his land ths agricultural                    use designation.”            See a@,        Jay v.
          Devars,
         --            supra;     Attorney      Genc!ral   Opinion      H-988   (1977).

                Where the        constitution        does     not   by its       own terms        exempt a
         particular      kind of property          but merely permits          its exemption        without
         prescription,        the     legislature       may ordinarily          prescribe       reasonable
         conditions      for the exemption’s            receipt.      Dlckison     v. Woodmen of the
         World. Life      Insurance       Socies!,     280 S.W.Zd 315 (Tex.            Civ.    App. - San
         Antonio     1955. writ        ref’d).      Bet in this         instance,      as with article
         VIII,     section      l-d,      the. :isgislature        prescribed      no     dead:llnes      for
         application      during 1980 and 1.981.            We are therefore        left wi.th the rule
         set -forth    in a,           Moore, ;nld il       -- namely, that taxpayers            may estop
         themselves      through      tardiness     from claiming        the benefits       conferred       by
         the constitution           and statutes.          In Attorney       General     Opinion      Mu-259
         this office      declared      that a “taxpayer         may become estopped         to claim the
         exemption       if     his     delay      makes     its    recognition        administratively
         impracticable”        (emphasis adcled).         The opinion       did not, however,         define
         what constitutes           “administ~cstively         impracticable,”        saying     only    that
         each case would turn on Its own facts.

                 In our opinion,        the cases cited     above;     coupled with the statutes
          in effect       during    1980 and 1981, i.e..         V.T.C.S.     articles      7111.     7112
          (governing       the authority     ard responsibilities         of a board of equaliza-
          don),      indicate    that in alt l.ikelihood.         granting    an exemption         at any
          point    after    the board of ec,ualization        has certified       the values       on the
          tax roll     would be “administratively          impracticable.”         It was a rule of
          long standing        under now-repealed     articles      7111 and 7112 that once the
          valuation      of property      had heen determined        and entered       upon the roll,
          the board of equalization             had no power to increase             or reduce        such
          valuation.         Bass v. Aransas County Independent              School     District,        389
S.W.2d 165 (Tex. Civ. App. 1, Corpus Christi                  1965, writ ref’d        n.r.e.1;
          Chicago R.I. (L G. Railway CD. v. State,              241 S.W. 255 (Tex. Civ. App. -



                                                             n.   996
Honorable     Mike Drlscoll       - Pa@!    6    (JM-221)




Texarkana      1922).    aff’d     263 S.W. 249 (Tex.            Comm’n App. 1924, judgmt
adopted);     Attorneyzral              Opinion     H-988 (1977).          At the very least,
relying    on Gragg.      Moore, and %,           we believe      we can safely       state    that
an application        is xely           :.i’ it is filed      as late as December of the
tax year in which the benef:lt               is sought.       In this      instance,     then, we
conclude      that     an applicant          who filed       for     a residence        homestead
exemption     for the 1981 tax Irear as late as January of 1982 would not
be entitled        to    receive      the benefits        of     the    exemption      for   1981.
Accordingly,       since     the granting        of any application            for   a residence
homestead     exemption       for 1981 would,       at least      after    December 31. 1981,
be “administratively            impracticable,”      we conclude         that the legislature
could not have intended             for the section         11.431 application          extension
to apply to the 1981 tax yes.                   Thus, section        11.431 of the Tax Code
could reasonably        permit only the granting            of refunds       and the filing       of
late    applications       for residence         homestead      exemptions       beginning    with
 the 1982 tax year.

                                          .SUMMARY

                  Section     11.431   of   the Tax Code p.ermits      the
              granting     of    refunds    and  the   filing   of   late
              applications      for   residence   homestead   exemptions
              beginning    with the 1982 tax year.




                                                        Attorney     General    of   Texas

TOM GREEN
First Assistant        Attorney     Cereral

DAVID R. RICHARD8
Executive Assistant           Attorney,    General

RICK GILPIN
Chairman. Opinion         Committee

Prepared     by Jim Moellinger
Assistant     Attorney General

 APPROVED:
 OPINION COMNITTEE

 Rick Gilpin.   Chairman
 Susan Garrison
 Jim Hoellinger
 Nancy Sutton